
	
		I
		111th CONGRESS
		2d Session
		H. R. 4881
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mr. Wittman
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  individuals a deduction for costs incurred to remediate the presence of drywall
		  containing elevated levels of sulphur or strontium in the principal residence
		  of the taxpayer, a deduction for alternative living costs incurred by reason of
		  the need to vacate such residence because of such drywall, and a credit against
		  income tax for the costs of moving to and from the temporary living
		  quarters.
	
	
		1.Short titleThis Act may be cited as the
			 Toxic Drywall Homeowner Relief Act of
			 2010.
		2.Deduction for
			 costs to remediate the presence of drywall containing elevated levels of
			 sulphur or strontium in the principal residence of the taxpayer and for
			 temporary alternative living costs incurred by reason of the presence of such
			 drywall
			(a)In
			 generalPart VII of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
				
					224.Deduction for
				costs to remediate the presence of drywall containing elevated levels of
				sulphur or strontium in the principal residence of the taxpayer and for
				temporary alternative living costs incurred by reason of the presence of such
				drywall
						(a)In
				generalIn the case of an
				eligible individual, there shall be allowed as a deduction an amount equal
				to—
							(1)the qualified
				drywall removal and remediation costs paid or incurred by the taxpayer during
				the taxable year, and
							(2)the qualified
				alternative living costs so paid or incurred.
							(b)Dollar
				limitations
							(1)Drywall removal
				and remediation costsThe deduction allowed by this section for
				qualified drywall removal and remediation costs for any taxable year shall not
				exceed the excess of—
								(A)$20,000,
				over
								(B)the deduction allowed to the taxpayer by
				this section for qualified drywall removal and remediation costs for all prior
				taxable years.
								(2)Qualified
				alternative living costsThe deduction allowed by this section
				for qualified alternative living costs for any taxable year shall not exceed
				the excess of—
								(A)$12,000,
				over
								(B)the deduction allowed to the taxpayer by
				this section for qualified alternative living costs for all prior taxable
				years.
								No more
				than $1,000 of such costs may be taken into account for any month.(c)DefinitionsFor
				purposes of this section—
							(1)Eligible
				individualThe term eligible individual means any
				individual if—
								(A)drywall was
				installed in the principal residence of such individual after 2004 and before
				2009, and
								(B)it is reasonable to believe that the
				drywall—
									(i)was manufactured
				in the People's Republic of China, or
									(ii)contains elevated levels of sulphur or
				strontium.
									(2)Qualified
				drywall removal and remediation costsThe term qualified drywall removal
				and remediation costs means costs incurred—
								(A)to remove drywall
				containing elevated levels of sulphur or strontium from the principal residence
				of the taxpayer and to replace the drywall,
								(B)to remove and replace electrical system
				components and appliances which corroded by reason of the presence of such
				drywall,
								(C)to carry out other
				remediation activities recommended by the Consumer Product Safety Commission by
				reason of such drywall, and
								(D)for building inspections associated with
				any of the foregoing.
								(3)Qualified
				alternative living costsThe
				term qualified alternative living costs means costs for lodging
				(not lavish or extravagant under the circumstances) occupied by the taxpayer
				for a reasonable period—
								(A)while the taxpayer is determining whether
				the taxpayer’s principal residence has drywall containing elevated levels of
				sulphur or strontium, and
								(B)while such drywall
				is being removed and replaced.
								(4)Principal
				residenceThe term principal residence has the
				meaning given to such term by section 121.
							(d)Certain rules To
				applyRules similar to the
				rules under paragraphs (4), (5), (6), and (7) of section 25D(e) shall apply for
				purposes of this section.
						(e)Application of
				sectionThe section shall apply only to taxable years beginning
				after December 31, 2008, and before January 1,
				2012.
						.
			(b)Deduction
			 allowed whether or not taxpayer itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (21) the following new paragraph:
				
					(22)Deduction for
				costs to remove and replace certain drywall and for temporary alternative
				living costsThe deduction
				allowed by section
				224.
					.
			(c)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as relating to section 225 and by inserting after the item relating to
			 section 223 the following new item:
				
					Sec. 224. Deduction for costs to
				remediate the presence of drywall containing elevated levels of sulphur or
				strontium in the principal residence of the taxpayer and for temporary
				alternative living costs incurred by reason of the presence of such
				drywall..
				
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Credit for moving
			 costs associated with vacating taxpayer’s principal residence by reason of
			 drywall containing elevated levels of sulphur or strontium
			(a)In
			 generalSubpart A of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 nonrefundable personal credits) is amended by inserting after section 25D the
			 following new section:
				
					25E.Moving costs
				associated with vacating taxpayer’s principal residence by reason of drywall
				containing elevated levels of sulphur or strontium
						(a)In
				generalIn the case of an
				eligible individual (as defined in section 224(c)), there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the qualified moving costs paid or incurred by the taxpayer during the
				taxable year.
						(b)Maximum
				creditThe aggregate costs taken into account under subsection
				(a) with respect to moves from and to the taxpayer’s principal residence shall
				not exceed $1,000.
						(c)Qualified moving
				costsFor purposes of this section, the term qualified
				moving costs means costs incurred—
							(1)to move from the
				taxpayer’s principal residence (within the meaning of section 121) to temporary
				lodging to be occupied by the taxpayer—
								(A)while the taxpayer is determining whether
				the taxpayer’s principal residence has drywall containing elevated levels of
				sulphur or strontium, and
								(B)while such drywall
				is being removed and replaced, and
								(2)to move from such
				lodging back to such residence.
							(d)Application of
				sectionThe section shall apply only to taxable years beginning
				after December 31, 2008, and before January 1,
				2012.
						.
			(b)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 inserting after the item relating to section 25D the following new item:
				
					Sec. 25E. Moving costs associated
				with vacating taxpayer’s principal residence by reason of drywall containing
				elevated levels of sulphur or strontium..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
